Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 29 October 1779
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


The following letter is the earliest dated clue in Franklin’s papers to a meeting in Passy which, at the time, left virtually no trace, but which resulted in Franklin’s quietly ordering a substantial quantity of British printing supplies. The meeting, which took place in June, 1779, was with two of London’s leading suppliers: William Caslon III, the typefounder, and the stationer James Woodmason.
Caslon and Woodmason had traveled to Paris in mid-June at the suggestion of Lord Shelburne, in order to try to sell their goods to Caron de Beaumarchais. The playwright, who was preparing to launch a complete edition of Voltaire’s works, had asked Shelburne’s advice on the selection of a typeface and paper, as British printing supplies were so far superior to the French.
Shelburne sent Caslon and Woodmason to Paris with a letter of introduction to his close friend, the abbé Morellet. Morellet, in turn, directed the pair to Beaumarchais, sometime around June 25. Although Beaumarchais ultimately rejected Caslon’s type (he bought the Baskerville foundry instead), Caslon had some success at the home of Benjamin Franklin, his family’s old friend and client, and neighbor of Morellet.
Franklin had known three generations of Caslons. As a Philadelphia printer he had ordered type from the famous Caslon the elder, and as of 1753 dealt with his successor, Caslon the younger. During his years in England, Franklin continued to patronize Caslon II, whose son William attended school with Temple. After his father’s death in 1778, William Caslon III helped his mother run the foundry, and fourteen years later, established an independent shop.
Morellet had never seen type or paper to rival what the two Englishmen were offering. Caslon’s type lived up to its reputation. As for the vellum-like wove paper brought by Woodmason, manufactured according to a technique unknown in Europe, its smooth surface seemed the perfect medium on which to display the delicate English typefaces. Morellet engaged his visitors in long discussions of printers’ arts. Franklin was undoubtedly present at some of these conversations.
Among Franklin’s papers at the American Philosophical Society is an undated list in his hand, entitled, “Order to M. Caslon.” We believe that this is a copy of an order handed directly to Caslon in late June, with instructions that it be shipped to Amsterdam. This type, we presume, is the subject of the letter printed below. The list is as follows:





100 lbs. 
Five Lines Pica
}
all Roman if no Italic


   80 lbs.
Four Line Pica





   60 lbs. 
French Canon Rom & Ital


   60 lbs. 
Two Lines Great Primmer Rom & Ital


   60 lbs. 
Two Lines English


   60 lbs. 
Two Lines Pica Rom & Ital


   80 lbs. 
Double Pica No 2 Rom & Ital


  100 lbs.
Paragon


  300 lbs.
Great Primmer Rom & Ital


  860



  12 Ream of large fine thick Post


In late November or early December, Franklin ordered from Caslon an additional 96 pounds of Two Line Double Pica, to be sent, as this was, care of his Amsterdam bankers. The initial order, packed in eight boxes, arrived in Passy in April, 1780. The second order, which filled one box, was sent on January 27; we have no record of its arrival.
Although these boxes were stored in the Passy print shop, the type does not seem to have been used in France. Franklin apparently talked about sending it to America, yet the boxes were still at Passy when Benny Bache packed the printing equipment in 1785, and the type is listed in Franklin’s inventory of Passy fonts made after his return to Philadelphia. It was inherited by Benny Bache, and exhibited on his specimen sheet for the Market Street printing office.
A portion of Woodmason’s paper, on the other hand, had an immediate and particular application. Franklin ordered two of the reams to be marbled, expressly for the certificates he would issue for installments of French government loans, the first of which had arrived on June 10. The paper took longer to manufacture than the type had; it was ready at the end of December, and would not arrive in Passy until the end of May, 1780. What Franklin did with the unmarbled balance of this order may yet become clear as the present edition continues.
 
Gentlemen,Passy, Oct. 29. 1779.
I have advice from England that 8 boxes of Printing Characters are sent from London, to your Care for me, If they are arrived, I request you would ship them to Rouen, address’d to Mr. Holker here. I suppose you have Dutch Vessels frequently going there. Their Value is about 100£ sterling, which I desire you to get insur’d. Whatever Charges you are at, I shall repay with Thanks. I have the honour to be, with great Esteem, Gentlemen Y. m. o. & m. h. s.

Messrs. Fizeaux & Grand

